34 N.J. 63 (1961)
167 A.2d 175
STATE OF NEW JERSEY, PLAINTIFF-RESPONDENT,
v.
HAROLD PHILLIPS, DEFENDANT-APPELLANT.
IN THE MATTER OF THE APPLICATION OF HAROLD PHILLIPS, APPELLANT, FOR A WRIT OF HABEAS CORPUS.
The Supreme Court of New Jersey.
Argued January 9, 1961.
Decided January 23, 1961.
Mr. William C. Brudnick, Special Assistant Prosecutor, argued the cause for plaintiff-respondent (Mr. Guy W. Calissi, Bergen County Prosecutor, attorney).
Mr. Charles Handler argued the cause for appellant.
PER CURIAM.
The judgment is affirmed for the reasons expressed by the Appellate Division. 62 N.J. Super. 70 (1960). Moreover, we conclude that the record reveals no substantial state or federal constitutional question which would justify direct appeal to this Court. R.R. 1:2-1; Colacurcio Contracting Corp. v. Weiss, 20 N.J. 258 (1955); Starego v. Soboliski, 11 N.J. 29 (1952).
For affirmance  Chief Justice WEINTRAUB, and Justices JACOBS, FRANCIS, PROCTOR, HALL, SCHETTINO and HANEMAN  7.
For reversal  None.